        Case 1:11-cr-00299-AWI Document 160 Filed 02/26/21 Page 1 of 2


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   HENRY Z. CARBAJAL III
 3   Assistant United States Attorney
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099
 6

 7   Attorneys for the
     United States of America
 8

 9                                     UNITED STATES DISTRICT COURT

10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12     UNITED STATES OF AMERICA,                          CASE NO. 1:11-CR-00299 AWI

13                        Plaintiff,                      GOVERNMENT’S UNOPPOSED MOTION
                                                          FOR AN EXTENSION OF TIME TO
14             v.                                         RESPOND TO DEFENDANT’S PETITION
                                                          FOR WRIT OF ERROR CORAM NOBIS;
15     ROMAN SANTANA,                                     ORDER

16                        Defendant.                      Hon. Anthony W. Ishii

17

18           The United States, by and through its attorney, Assistant United States Attorney Henry Z.

19   Carbajal III, hereby requests an extension of time to March 29, 2021 to file its response to

20   defendant’s petition for a writ of error coram nobis. Dkt. No. 157.

21           On February 5, 2021, the Court ordered the United States Attorney’s Office to file a

22   response to the defendant’s writ of error coram nobis petition within 21 days (February 26, 2021).

23   Dkt. No. 158. The criminal case underlying the petition dates back to 2011.

24           In the next 30 days, the government plans to obtain a copy of defendant Santana’s alien

25   file from immigration authorities. The government also plans to confer with counsel for Mr.

26   Santana further regarding a potential stipulation of a partial waiver of privilege in order to

27   streamline the issues for presentation to the Court. The additional time will permit the government

28   to collect relevant materials in order to complete its response to Mr. Santana’s petition. The
                                                         1
        Case 1:11-cr-00299-AWI Document 160 Filed 02/26/21 Page 2 of 2


 1   government has conferred with counsel for Mr. Santana and she does not object to this request for

 2   extension of time.

 3
       Dated: February 25, 2021                              MCGREGOR W. SCOTT
 4                                                           United States Attorney
 5                                                     By: /s/ HENRY Z. CARBAJAL III
                                                           HENRY Z. CARBAJAL III
 6                                                         Assistant United States Attorney
 7

 8
                                                  ORDER
 9
             GOOD CAUSE APPEARING, the United States’ motion for extension of time to file a
10
     response to the defendant’s petition for writ of error coram nobis is GRANTED. The United
11
     States shall file and serve its responsive pleading on or before March 29, 2021.
12

13   IT IS SO ORDERED.
14
     Dated: February 26, 2021
15                                               SENIOR DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
